December 22, 2006


Mr. David R. Clouston
Patton Boggs, L.L.P.
2001 Ross Ave, Suite 3000
Dallas, TX 75201


Mr. Mitchell D. Rose
Bollinger, Ruberry & Garvey
500 West Madison, Suite 2300
Chicago, IL 60661
Mr. Joseph A. C. Fulcher
Greer Herz & Adams LLP
2525 S. Shore Blvd., Suite 203
League City, TX 77573


Mr. David J. Plavnicky
Plavnicky & Marshall, P.C.
5300 Memorial Drive, Suite 675
Houston, TX 77007

RE:   Case Number:  05-0785
      Court of Appeals Number:  01-04-00102-CV
      Trial Court Number:  2001-62729

Style:      VIA NET, U.S. DELIVERY SYSTEMS, HOUSTON, U.S. DELIVERY SYSTEMS,
      INC. AND CORPORATE EXPRESS, INC.
      v.
      TIG INSURANCE COMPANY, INC. AND SAFETY LIGHTS CO.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles Bacarisse  |
|   |Ms. M. Karinne         |
|   |McCullough             |